EXHIBIT 10.16

 

 

SENIOR CONSULTING AGREEMENT

 

SENIOR CONSULTING AGREEMENT, dated as of the 31st day of January, 2005, among
New York Community Bancorp, Inc., a corporation organized under the laws of
Delaware (the “Holding Company”), New York Community Bank, a New York State
chartered savings bank (the “Bank”), and James J. O’Donovan (“Consultant”).

 

WHEREAS, Consultant is currently employed as Senior Executive Vice President and
Chief Lending Officer of the Holding Company and the Bank; and

 

WHEREAS, Consultant desires to relinquish his current title and the related
administrative duties but continue to provide the Holding Company and the Bank
with senior consulting services as described below;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual commitments
contained in this Agreement, the parties hereto agree as follows:

 

1.  Commencement Date & Consulting Period

 

Beginning on February 1, 2005 (the “Commencement Date”), Consultant shall
relinquish the title and duties of Senior Executive Vice President and Chief
Lending Officer of the Holding Company and the Bank and shall begin providing
the consulting services described below.

 

The period during which Consultant is providing these consulting services shall
continue until the third anniversary of the Commencement Date (the “Consulting
Period”). However, the Consulting Period may be terminated early as provided
below.

 

2.  Senior Consulting Services

 

During the Consulting Period, Consultant shall perform services for the Holding
Company and the Bank with respect to lending (including negotiation of lending
arrangements) as may be reasonably requested from time to time by the Chief
Executive Officer of the Holding Company (or, if designated by the Chief
Executive Officer, the President or the Chief Operating Officer of the Holding
Company).

 

During the Consulting Period, the Consultant agrees to continue to serve as a
member of the Boards of Directors of the Holding Company and the Bank (the
“Boards”) and to serve as Chairman of the Mortgage and Real Estate Committee of
Bank Board (in each case as requested by the respective Boards from time to time
and subject to the Holding Company’s and Bank’s customary nomination, election
and appointment processes). During the Consulting Period, Consultant shall not
be entitled to payment of directors’ fees, advisory directors’ fees or other
compensation for serving on either Board or as Chairman of the Mortgage and Real
Estate Committee.

 

Consultant shall be reasonably available on a full-time basis during normal
business hours to provide such consulting services, unless otherwise mutually
agreed by the parties. Consultant may perform the services at the offices of the
Holding Company or the Bank, from his home or from any other mutually agreed
upon location.

 

3.  Confidential Information

 

Consultant agrees that he shall keep secret and confidential all
business-related information about the Holding Company and the Bank, including
without limitation, information about business contacts, transactions,
contracts, intellectual property, finances, personnel, products and pricing,
customers, prospective customers or corporate affairs of which Consultant may
have become aware, whether or not relating to or arising out of Consultant’s
specific duties (“Confidential Information”). Consultant shall not disclose or
make known any of such Confidential Information or anything relating thereto to
any person, firm or corporation except to officers, directors, employees, agents
and advisors of the Holding Company and its subsidiaries and such other persons
or entities as may be authorized by the Holding Company or to the extent
required by law.

 

Upon termination of the Consulting Period, Consultant shall immediately return
to the Holding Company and the Bank any and all Confidential Information in his
possession or under his control, including, without



--------------------------------------------------------------------------------

limitation, all reports, analyses, summaries, notes, or other documents or work
papers, containing or based upon any Confidential Information, whether prepared
by the Holding Company or the Bank, Consultant or any other person or entity.

 

Should any person request in any manner that Consultant disclose any
Confidential Information, Consultant shall immediately notify the Holding
Company and the Bank of such request and the content of all communications and
discussions relating thereto unless otherwise prohibited by law.

 

4.  Covenant not to Compete; Nonsolicitation of Employees and Customers

 

(a)   Consultant agrees that during the Consulting Period Consultant will:

 

  (i) not, directly or indirectly (whether as principal, agent, independent
contractor, employee or otherwise), own, manage, operate, join, control or
otherwise carry on, participate in the ownership, management, operation or
control of, or be engaged in or concerned with, any business competitive with
that of the Holding Company or the Bank or their affiliates (a “Competing
Business”), provided that the Consultant shall not be prohibited from owning
less than 5% of any publicly traded corporation, whether or not such corporation
is in competition with the Holding Company or the Bank or their affiliates;

 

  (ii) inform any person which seeks to engage the services of Consultant that
Consultant is bound by this Section 4 and the other terms of this Agreement;

 

  (iii) not solicit or induce or attempt to solicit or induce, directly or
indirectly, any employee of the Holding Company or the Bank or their affiliates,
whether or not such person would commit a breach of any employment agreement by
reason of leaving service, to terminate such employee’s employment relationship
with the Holding Company or the Bank or their affiliates in order to enter into
any such relationship with him or any person in competition with the business of
the Holding Company or the Bank or their affiliates; and

 

  (iv) not, (x) solicit by mail, by telephone, by personal meeting, or by any
other means, either directly or indirectly, any customer or any individual or
entity specifically identified as a prospective customer of the Holding Company
or the Bank or their affiliates to transact any Competing Business or to reduce
or refrain from doing any business with the Holding Company or the Bank or their
affiliates, or (y) interfere with or damage (or attempt to interfere with or
damage) any relationship between the Holding Company or the Bank or their
affiliates and any such customer or prospective customer (for purposes of
clarity, the termination of Consultant’s Agreement with the Holding Company or
the Bank shall not by itself be treated as a violation of this clause (y)).

 

(b)   Consultant understands and agrees that this Section 4 will limit both
Consultant’s ability to earn a livelihood in a Competitive Business and
Consultant’s relationship with his customers. Consultant represents and
warrants, however, that this Section 4 will not result in severe economic
hardship for him or his family. Consultant understands and agrees that money
damages may not be a sufficient remedy for any breach or attempted or threatened
breach of this Section 4 by Consultant and that the Holding Company and its
subsidiaries shall be entitled to equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach (without the posting of any bond). Consultant hereby
consents to the granting of an injunction (temporary or otherwise) against
Consultant or to the entering of any other court order against Consultant
prohibiting and enjoining Consultant from violating, or directing Consultant to
comply with, any provision of this Section 4. Consultant also agrees and
understands that such remedies shall be in addition to any and all remedies,
including damages, available to the Holding Company or its subsidiaries against
Consultant for such breaches or threatened or attempted breaches.

 

(c)   In addition to the Holding Company’s rights set forth in paragraph (b) of
this Section 4, in the event that Consultant shall violate the terms and
conditions of Sections 3 or 4 of this Agreement, the Holding Company or the Bank
may terminate any payments payable by the Holding Company or the Bank, if
applicable, to Consultant pursuant to this Agreement.

 

 



--------------------------------------------------------------------------------

5.  Fees and Expenses

 

As consideration for the covenants in Section 4 and as compensation for the
Consulting Services, the Bank shall pay Consultant a monthly consulting fee at
the rate of $37,500.00 per month. The monthly consulting fee shall be payable
within ten (10) days after the end of each month in the Consulting Period.

 

Consultant shall be entitled to reimbursement for all reasonable out-of-pocket
expenses necessarily incurred in the performance of the consulting services,
upon submission and approval of written statements and bills in accordance with
the expense reimbursement policies of the Bank as in effect from time to time.

 

6.  Termination

 

The Holding Company and the Bank may terminate the Consulting Period early for
“Cause” (as defined below) at any time. In the event of any such termination,
the only obligation of the Holding Company and the Bank under this Agreement
will be to pay Consultant any accrued but unpaid monthly consulting fees and
expenses due to Consultant through the date of termination. The Holding Company
and the Bank may terminate the Consulting Period early without Cause upon
providing thirty (30) days’ prior written notice to Consultant, and in such
event the only obligation of the Holding Company and the Bank under this
Agreement will be to pay Consultant the monthly consulting fee through the
scheduled end of the Consulting Period (as if the early termination had not
occurred), as well as any accrued but unpaid expenses and any payment required
under the attached Annex.

 

Consultant may terminate the Consulting Period early for any reason upon thirty
(30) days’ prior written notice to the Holding Company and the Bank. Upon such
termination, the only obligation of the Holding Company and the Bank under this
Agreement will be to pay Consultant any accrued but unpaid monthly consulting
fees and expenses due to Consultant through the date of termination (as well as
any payment required under the attached Annex). In the event of Consultant’s
death, the Holding Company and the Bank shall be entitled to terminate the
Consulting Period, in which case the only obligation of the Holding Company and
the Bank under this Agreement shall be the payment of any accrued but unpaid
monthly consulting fees and expenses owned through the date of Consultant’s
death (as well as any payment required under the attached Annex).

 

Notwithstanding the other provisions of this Section, if a Change in Control (as
defined in the attached Annex) occurs during the Consulting Period then (i) the
Consulting Period shall be extended (if necessary) so that the end of the
Consulting Period is at least 15 months from the date of a Change in Control and
(ii) if Consultant terminates the Consulting Period for any reason within 90
days after the Change in Control or if Consultant dies after the Change in
Control (and during the Consulting Period), the Holding Company and the Bank
will be obligated to pay the monthly consulting fee through the scheduled end of
the Consulting Period (as if the early termination had not occurred), as well as
any accrued but unpaid consulting fees and expenses and any payment required
under the attached Annex; provided, however, that Consultant will continue to be
bound by the covenants in Section 4 of this Agreement through the scheduled end
of the Consulting Period (as if the early termination had not occurred).

 

As used herein, “Cause” shall mean (i) a willful failure of Consultant to
perform his duties under this Agreement after notice and a reasonable
opportunity to cure, (ii) acts or omissions by Consultant causing material
injury to the property or business of the Holding Company or the Bank, or (iii)
the conviction of Consultant, or the entry of a plea of guilty or nolo
contendere by Consultant to any felony.

 

The amount payable under the applicable paragraph of this Section 6 shall be
payable to Consultant (or his estate, as the case may be) in a lump sum within
ten (10) days of termination.

 

7.  Entire Agreement; Modification

 

This Agreement contains the entire agreement between Consultant, the Holding
Company and the Bank with respect to Consultant’s consulting arrangements with
the Holding Company and/or the Bank and it is the complete, final and exclusive
embodiment of our agreement with regard to the subject matter hereof. It is
entered into without reliance on any promise or representation, other than those
expressly contained herein, and it cannot be amended except in writing signed by
both parties.

 

In case any one or more of the provisions contained in this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect the



--------------------------------------------------------------------------------

other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein. Furthermore, if any of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with applicable law.

 

8.  Notices

 

For purposes of this Agreement, all notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or five (5) days after deposit in the United States mail,
certified and return receipt requested, postage prepaid, to the parties at the
following addresses or such other address as either party may have furnished to
the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 

9.  Interpretation; Severability

 

This Agreement is intended to satisfy the requirements of Section 409A of the
Internal Revenue Code in all respects. However, Section 409A is new, subject to
limited legislative history and subject to regulatory interpretation. To the
extent any provision of this Agreement would not comply with that Section, it is
hereby superseded and modified as necessary to comply (such modification to be
determined in the good faith discretion of Holding Company after consultation
with the Consultant).

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

10.  Miscellaneous

 

If any party should waive any breach of any provisions of this Agreement, such
party shall not thereby be deemed to have waived any proceeding or succeeding
breach of the same or any other provision of this Agreement. This Agreement and
any rights or obligations hereunder may be assigned by the Holding Company and
the Bank to any successor in interest to the business of the Holding Company or
the Bank. This Agreement may not be assigned by Consultant. The headings of the
sections of this Agreement are inserted for convenience only and shall not be
deemed to constitute a part of this Agreement nor to affect the meaning thereof.

 

During the term of the Consulting Period, Consultant will be a non-executive
employee of the Holding Company and the Bank, and all payments under this
Agreement will be treated as compensation for services (and any taxes that are
required to be withheld under any law, rule or regulation may be so withheld).
Consultant’s employment will terminate automatically on termination of the
Consulting Period, with no further action required by any party.

 

11.  Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND INTERPRETED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.

 

12.  Required Provisions.

 

Any payments made pursuant to this Agreement are subject to and conditioned upon
compliance with 12 U.S.C. §1828(k) and any rules and regulations promulgated
thereunder, including 12 C.F.R. Part 359.

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, New York Community Bancorp, Inc. and New York Community Bank
have caused this Agreement to be executed and its seal to be affixed hereunto by
its duly authorized officer and its directors, and Consultant has signed this
Agreement, in each case on the date set forth on the first page hereof.

 

 

ATTEST:

  NEW YORK COMMUNITY BANCORP, INC.

/s/  Robert Wann

  By:   /s/   Joseph R. Ficalora

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

               Joseph R. Ficalora

ATTEST:

  NEW YORK COMMUNITY BANK

/s/  Robert Wann

  By:   /s/   Joseph R. Ficalora

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

               Joseph R. Ficalora

WITNESS:

  CONSULTANT

/s/  Barbara Lockspeiser

  By:   /s/   James J. O’Donovan

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

               James J. O’Donovan

 

 



--------------------------------------------------------------------------------

Annex

 

A. Definition of Change in Control

 

For purposes of this Agreement, “Change in Control” means the occurrence of any
of the following events:

 

(i)     individuals who, immediately after the date of this Agreement cease for
any reason to constitute at least a majority of the Board of Directors of the
Holding Company (the “Board of Directors” or the “Board”) (the “Incumbent
Directors”), provided that any person becoming a director subsequent to such
time, whose election or nomination for election was approved by a vote of at
least two thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Holding Company in
which such person is named as a nominee for director, without written objection
to such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Holding Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;

 

(ii)     any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13(d)(3) under the Exchange Act), directly or indirectly, of
securities of the Holding Company representing 25% or more of the combined
voting power of the Holding Company’s then outstanding securities eligible to
vote for the election of the Board (the “Holding Company Voting Securities”);
provided, however, that the event described in this paragraph (ii) shall not be
deemed to be a Change in Control by virtue of any of the following acquisitions:
(A) by the Holding Company or any subsidiary, (B) by any employee benefit plan
(or related trust) sponsored or maintained by the Holding Company or any
subsidiary, (C) by any underwriter temporarily holding securities pursuant to an
offering of such securities or (D) a transaction (other than one described in
(iii) below) in which Holding Company Voting Securities are acquired from the
Holding Company, if a majority of the Incumbent Directors approve a resolution
providing expressly that the acquisition pursuant to this clause (D) does not
constitute a Change in Control under this paragraph (ii);

 

(iii)     the consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Holding Company or any of
its Subsidiaries that requires the approval of the Holding Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by the Holding Company Voting Securities that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Holding Company Voting Securities were
converted pursuant to such Business Combination), and such voting power among
(and only among) the holders thereof is in substantially the same proportion as
the voting power of such Holding Company Voting Securities among the holders
thereof immediately prior to the Business Combination, (B) no person (other than
any employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation) is or becomes the beneficial
owner, directly or indirectly, of 25% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least 50% of the members of the board of directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Business Combination were Incumbent Directors
at the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination; or

 

(iv)     the stockholders of the Holding Company approve a plan of complete
liquidation or dissolution of the Holding Company or the Bank or a sale of all
or substantially all of the Holding Company’s or the Bank’s assets.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Change in Control of the Holding Company shall
not be deemed to occur solely because any person acquires beneficial ownership
of more than 25% of Holding Company Voting Securities as a result of the
acquisition of Holding Company Voting Securities by the Holding Company which
reduces the number of Holding Company Voting Securities outstanding; provided,
that if after such acquisition by the Holding Company such person becomes the
beneficial owner of additional Holding Company Voting Securities that increases
the percentage of outstanding Holding Company Voting Securities beneficially
owned by such person, a Change in Control of the Holding Company shall then
occur.

 

B. Tax Indemnification Provisions

 

(i)     For any taxable year in which Consultant shall be liable for the payment
of an excise tax under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”) (or any successor provision thereto), with respect to any
payment in the nature of the compensation made by the Holding Company or its
subsidiaries, or its successors, to (or for the benefit of) Consultant pursuant
to this Agreement, any prior agreement or otherwise, the Holding Company (or any
successor thereto) shall pay to Consultant an amount determined under the
following formula:

 

An amount equal to: (E x P) + X

 

WHERE:

 

X    =                                  E x P                                  
        1—[(FI x (1—SLI)) + SLI + E + M + PO] E    =    the rate at which the
excise tax is assessed under Section 4999 of the Code; P    =    the amount with
respect to which such excise tax is assessed, determined without regard to this
Section B; FI    =    The highest marginal rate of federal income, employment,
and other taxes (other than taxes imposed under Section 4999 of the Code)
applicable to Consultant for the taxable year in question (including any
effective increase in Consultant’s tax rate attributable to the disallowance of
any deduction); SLI    =    the sum of the highest marginal rates of income and
payroll tax applicable to Consultant under applicable state and local laws for
the taxable year in question (including any effective increase in Consultant’s
tax rate attributable to the disallowance of any deduction); M    =    highest
marginal rate of Medicare tax; and PO    =    adjustment for phase out of or
loss of deduction, personal exemption or other similar items.

 

With respect to any payment in the nature of compensation that is made to (or
for the benefit of) Consultant under the terms of this Agreement or otherwise
and on which an excise tax under Section 4999 of the Code may or will be
assessed, the payment determined under this Section B shall be made to
Consultant on the earliest of (i) the date the Holding Company is required to
withhold such tax, or (ii) the date the tax is required to be paid by
Consultant. It is the intention of the parties that the Holding Company provide
Consultant with a full tax gross-up under the provisions of this Section B, so
that on a net after-tax basis, the result to Consultant shall be the same as if
the excise tax under Section 4999 (or any successor provisions) of the Code had
not been imposed. The payment may be adjusted, as appropriate, if alternative
minimum tax rules under the Code are applicable to Consultant.

 

(ii)     Notwithstanding the foregoing, if it is (i) initially determined by the
Holding Company’s independent accountants that no excise tax under Section 4999
is due with respect to any payment or



--------------------------------------------------------------------------------

benefit described in the first paragraph of Section B(i) and, thereafter, it is
determined in a final judicial determination or a final administrative
settlement that the Section 4999 excise tax is due with respect to such payments
or (ii) subsequently determined in a final judicial determination or a final
administrative settlement to which Consultant is a party that the excise tax
under Section 4999 is due or that the excess parachute payment as defined in
Section 4999 of the Code is more than the amount determined as “P”, above (such
revised determination under (i) or (ii) above being thereafter referred to as
the “Determinative Excess Parachute Payment”), then the independent accountants
of the Holding Company (or any successor thereto) shall determine the amount
(the “Adjustment Amount”), the Holding Company (or its successor) must pay to
Consultant, in order to put Consultant in the same position as Consultant would
have been if the amount determined as “P” above had been equal to the
Determinative Excess Parachute Payment. In determining the Adjustment Amount,
the tax advisors shall take into account any and all taxes (including any
penalties of any nature and interest) paid or payable by Consultant in
connection with such final judicial determination or final administrative
settlement. As soon as practicable after the Adjustment Amount has been so
determined, the Holding Company shall pay the Adjustment Amount to Consultant.

 

(iii)     The Holding Company (or its successor) shall indemnify and hold
Consultant harmless from any and all losses, costs and expenses (including
without limitation, reasonable attorney’s fees, reasonable accountant’s fees,
interest, fines and penalties of any kind) which Consultant incurs as a result
of any administrative or judicial review of Consultant’s liability under Section
4999 of the Code by the Internal Revenue Service or any comparable state agency
through and including a final judicial determination or final administrative
settlement of any dispute arising out of Consultant’s liability for the Section
4999 excise tax or otherwise relating to the classification for purposes of
Section 280G of the Code of any payment or benefit in the nature of compensation
made or provided to Consultant by the Holding Company or any successor thereto.
Consultant shall promptly notify the Holding Company in writing whenever
Consultant receives notice of the commencement of any judicial or administrative
proceeding, formal or informal, in which the federal tax treatment under Section
4999 of the Code of any amount paid or payable is being reviewed or is in
dispute (including a notice of audit or other inquiry concerning the reporting
of Consultant’s liability under Section 4999). The Holding Company (or its
successor) may assume control at its expense over all legal and accounting
matters pertaining to such federal or state tax treatment (except to the extent
necessary or appropriate for Consultant to resolve any such proceeding with
respect to any matter unrelated to amounts paid or payable pursuant to this
contract) and Consultant shall cooperate fully with the Holding Company in any
such proceeding. Consultant shall not enter into any compromise or settlement or
otherwise prejudice any rights the Holding Company (or its successor) may have
in connection therewith without prior consent by the Holding Company (or its
successor). In the event that the Holding Company (or its successor) elects not
to assume control over such matters, the Holding Company (or its successor)
shall promptly reimburse Consultant for all expenses related thereto as and when
incurred upon presentation of appropriate documentation relating thereto. It is
intended by the parties to this Agreement that this Annex shall survive the
expiration of the term of this Agreement.